           Case 1:19-cv-00876-AWI-JLT Document 15 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6

 7   COREY ALEXANDER MITCHELL,                           CASE NO. 1:19-cv-00876-AWI-JLT (PC)
 8                          Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
 9                   v.                                  RECOMMENDATIONS
10   LVN ARCHIEGA, et al.,
                                                         (Doc. No. 14)
11                          Defendant.
12

13

14         Plaintiff Corey Alexander Mitchell, a state prisoner proceeding pro se and in forma
15 pauperis, filed this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United

16 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California

17 Local Rule 302.

18         On March 17, 2021, the assigned magistrate judge filed a screening order, finding that the
19 operative complaint fails to state a claim and recommending dismissal of the action without leave

20 to amend. Doc. No. 14. The Court advised that Plaintiff could file objections to the findings and

21 recommendations within fourteen days. Id. More than fourteen days have passed, and Plaintiff

22 did not file any objections.

23         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
24 de novo review of this case. Having carefully reviewed the file, the Court concludes that the

25 findings and recommendations are supported by the record and proper analysis.

26 ///
27 ///

28 ///
          Case 1:19-cv-00876-AWI-JLT Document 15 Filed 04/22/21 Page 2 of 2


 1                                          ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 14) issued on March 17, 2021, are
 4              ADOPTED in full;
 5        2.    Plaintiff’s third-amended complaint (Doc. No. 11) is DISMISSED with prejudice;
 6              and
 7        3.    The Clerk of Court shall CLOSE the case.
 8
     IT IS SO ORDERED.
 9

10 Dated: April 22, 2021
                                           SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
